Citation Nr: 0613799	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
depressive disorder, previously identified as generalized 
anxiety disorder, competent.    

2.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist injury, carpal tunnel syndrome, 
status post surgery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1970 to February 
1972.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

The Board remanded this matter for further development in 
October 2004.  
    

FINDINGS OF FACT

1.	The veteran's depressive disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.	The veteran has moderate incomplete paralysis of the 
median nerve due to carpal tunnel syndrome which is 
productive of mild atrophy and decreased sensation.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for the 
veteran's service-connected depressive disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.130, Diagnostic Code 9434 (2005).

2.	The criteria for a higher rating of 30 percent, but no 
higher, for carpal tunnel syndrome, right wrist, have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.69, 4.120, 4.124a, Diagnostic Code 8515 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his psychiatric 
and right wrist disorders.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of these issues, providing relevant 
VA law and regulations, the relevant facts, and an analysis 
of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in May 2002, a Statement of the Case (SOC) issued in 
January 2003, a Supplemental Statement of the Case (SSOC) 
issued in November 2005, and a letter by the Appeals 
Management Center (AMC) dated in November 2004.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the AMC's 
November 2004 letter provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded VA 
examinations in December 2004 to determine the nature of his 
disorders.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Increased Rating

The veteran claims entitlement to increased ratings for his 
psychiatric and right wrist disorders.  For the reasons set 
forth below, the Board disagrees with his claim with regard 
to his psychiatric disorder, but agrees that an increased 
rating is warranted for his wrist disorder.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and the various 
evaluations to be assigned.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

	Depressive Disorder

In the September 1972 rating decision that granted the 
veteran service connection for his psychiatric disorder, the 
RO relied on Diagnostic Code 9400, which pertains to 
generalized anxiety disorders.  Based on recent medical 
evidence, however, the RO changed the operative diagnostic 
code to Diagnostic Code 9434 of 38 C.F.R. § 4.130, which 
addresses depressive disorders.  The Board finds support in 
this decision based on a diagnosis of depressive disorder 
rendered by the December 2004 VA compensation examiner, on 
the veteran's complaints of depression noted in his 
statements to VA, on the fact that all depressive disorders 
are rated under the same criteria in the General Rating 
Formula for Mental Disorders of 38 C.F.R. § 4.130, and on 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case.")  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (any change in 
diagnostic code by a VA adjudicator must be specifically 
explained). 

In a November 2005 rating decision, executed during the 
pendency of this appeal, the RO increased the evaluation for 
the depressive disorder to 30 percent.  As this decision did 
not award the maximum rating available (100 percent), the 
Board will address entitlement to higher ratings.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Under Diagnostic Code (DC) 9434, evaluations of 0, 10, 30, 
50, 70, and 100 percent are authorized, depending upon the 
severity of the depressive disorder as indicated by the 
medical evidence of record.  As the veteran has already been 
assigned a 30 percent evaluation here, the Board will limit 
its increased rating analysis to the issue of whether a 30 or 
a 50 percent evaluation is appropriate.  As the Board finds 
that a higher rating is not warranted here, it will forgo 
analysis of the 70 and 100 percent ratings.    

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9434.

A 50 percent evaluation is assigned under DC 9434 when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9434.

The Board has reviewed the veteran's claims to severe 
impairment.  In his September 2002 notice of disagreement, 
the veteran described his tendency to isolate in work as a 
result of his depression.  He claimed panic attacks every 
night prior to going to bed.  He claimed that while driving 
during the day, he sometimes wonders where he is, or where he 
is going.  He also claimed that he could not think clearly 
anymore.  Nevertheless, the Board finds a 30 percent rating 
warranted here because the medical evidence shows that the 
veteran generally functions satisfactorily, with occasional 
problems in his work.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).    

The medical evidence addressing the veteran's psychiatric 
state consists of a December 2004 VA compensation examination 
report.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(the present level of disability is of primary concern in 
rating disabilities).  The VA examiner described the 
veteran's occupational and social situations.  The veteran 
lives with a female friend.  He is employed by the post 
office as a custodian, and has been with the same employer 
since 1987.  He receives outpatient psychiatric treatment, 
and takes Prozac and sleeping pills.  He has difficulty 
sleeping, and has nightmares related to a gunshot wound 
received years earlier while a civilian.  And he can be 
socially withdrawn.  

The examiner also reported the veteran as appearing depressed 
and irritable, and that he spoke slowly and in a low tone of 
voice.  But he assessed the veteran as oriented to person, 
place, and time, with a congruent affect, and without 
hallucinations and delusions.  He noted the veteran's memory 
as good for recent and remote events.  And he noted that the 
veteran denied homicidal and suicidal thoughts (but did note 
suicidal ideation in the past).  Finally, he diagnosed the 
veteran with a depressive disorder, noting his severe social 
withdrawal.    

As this evidence demonstrates, the veteran is employed full 
time, has been with the same employer for many years, and 
though he exhibits definite depressive symptomatology, he is 
coherent and well behaved.  He does not demonstrate the 
reduced reliability and productivity characteristic of the 
criteria noted for a 50 percent evaluation.  His speech, 
though slow and quiet, is not circumstantial, circumlocutory, 
or stereotyped.  He exhibits anger, but not a flattened 
affect.  He did not demonstrate any problems with 
comprehension, and was actually described as congruent by the 
examiner.  His memory appeared intact in the examination.  
And though angry and tending to isolate, he has been able to 
maintain his employment.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  

In short, the veteran's impairment from his depressive 
disorder is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  See 38 
C.F.R. § 4.130.  As he stated, he occasionally must isolate 
himself during work to deal with his symptoms.  But this does 
not appear to significantly interfere with his occupation 
with the post office.  As such, the Board finds a rating in 
excess of 30 percent unwarranted here.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected depressive disorder has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's depressive disorder 
is appropriately compensated by the currently assigned 
schedular rating.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

	Right Wrist Disorder

In a September 1972 rating decision, VA service connected the 
veteran's right wrist disorder at 0 percent disabling.  The 
evaluation was then increased to 10 percent in an April 2001 
rating decision.  Based on recent medical evidence, the Board 
finds an increased rating to 30 percent warranted at this 
time.  See Francisco, supra.    

As the veteran's wrist disorder has been characterized as 
carpal tunnel syndrome, the RO has evaluated the disorder 
under Diagnostic Codes 5215-8515.  Carpal tunnel syndrome is 
"a complex of symptoms resulting from compression of the 
median nerve in the carpal tunnel, with pain and burning or 
tingling paresthesia in the fingers and hand, sometimes 
extending to the elbow."  Wilson v. Brown, 7 Vet. App. 542, 
544 (1995).  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Diagnostic Code 
8515 of 38 C.F.R. § 4.124a addresses paralysis of the median 
nerve.  

Under 38 C.F.R. § 4.124a, complete paralysis of the median 
nerve is manifested by such symptomatology as:  the major 
hand inclined to the ulnar side; the index and middle fingers 
more extended than normal; considerable atrophy of the 
muscles of the thenar eminence; the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective; absence 
of flexion of index finger and feeble flexion of middle 
finger; an inability to make a fist; the index and middle 
fingers remain extended; an inability to flex the distal 
phalanx of thumb; defective opposition and abduction of the 
thumb, at right angles to palm; weakened wrist flexion; and 
pain with trophic disturbances.  For complete paralysis of 
the median nerve in the dominant upper extremity, a 70 
percent evaluation is warranted.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a. 

Since the veteran is right-hand dominant (his left hand and 
forearm were amputated), his disorder is rated as impairment 
of the major upper right extremity.  38 C.F.R. § 4.69.

The veteran underwent surgery for carpal tunnel syndrome in 
1992.  In November 2004, the veteran submitted a medical 
record which indicated that he would again undergo surgery 
for his right wrist (on December 3, 2004).  But, despite the 
AMC's request for information and evidence in November 2004, 
the veteran has not submitted evidence showing additional 
right arm surgery.  Moreover, surgery was not mentioned in 
the December 11, 2004 VA examination report, which is the 
most recent medical evidence of record.  

The report shows that, during the examination, the veteran 
complained of constant pain and weakness in his right hand 
and wrist, and even forearm.  He stated that the pain 
radiated into his thumb and index finger.  Upon examination, 
the examiner found that the veteran had a flexed fifth 
finger.  He found atrophic changes in the right hand, 
demonstrated by hair loss, smooth skin, and mild atrophy 
noted in the thenar eminence.  The examiner found weakness in 
the median nerve distributions.  The sensory exam revealed 
decreased touch and temperature in a patchy distribution on 
the right hand, but more around the thenar eminence than the 
rest of the hand.  The examiner found motor function 
difficult to assess given the veteran's complaints of pain.  
But the examiner found the arm as 5/5, that is, shoulder 
abduction, elbow flexion, and extension of the forearm.  In 
closing his report, the examiner's impression was carpal 
tunnel syndrome, with evidence for persistent median nerve 
involvement particularly with involvement of the thumb and 
index finger.      

Based on this examiner's findings, the Board finds that the 
veteran does not have complete paralysis of the right median 
nerve.  Although the examiner noted mild atrophic changes in 
the thenar eminence, there are not considerable changes in 
the thenar eminence.  Moreover, the veteran indicated in his 
notice of disagreement that, though he is disabled by his 
wrist disorder, he is still able to practice routine self 
care using his right arm.  

But the record does demonstrate moderate incomplete 
paralysis.  The evidence shows significant weakness in the 
lower right arm, and indicates evidence of mild atrophy, most 
noticeably in the hair loss and smoothing of skin in his 
hand, and mild muscle atrophy at the base of his thumb.  The 
evidence shows decreased sensation in the lower arm and hand.  
And, according to the veteran's complaints, his disorder 
causes him pain as well.  Accordingly, the Board finds that 
the preponderance of the evidence favors a disability rating 
of 30 percent under Diagnostic Code 8515.  

In reaching this decision, the Board also considered other 
applicable rating criteria.  However, the disability is 
limited to neurologic dysfunction and does not warrant 
consideration of other diagnostic codes.  Similarly, since 
the rating is not based on limitation of motion, 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) is 
not warranted.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's carpal tunnel syndrome of the right 
upper extremity now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
post-service rendering impractical the use of the regular 
schedular standards.  











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 30 percent for 
depressive disorder, previously identified as generalized 
anxiety disorder, competent, is denied.    

A higher rating of 30 percent for residuals of a right wrist 
injury, carpal tunnel syndrome, status post surgery, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


